Filed 7/22/14 Marriage of Gorin CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re Marriage of YULIYA and ALEX                                    B250533
GORIN.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. BD527864)
YULIYA GORIN,

         Respondent,

         v.

ALEX GORIN,

         Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Marc D.
Gross, Judge. Affirmed.
         Alex Gorin, in pro. per., for Appellant.
         No appearance by Respondent, Yuliya Gorin.


                                        _________________________
       Appellant Alex Gorin appeals from an order on child support arrears. Because
appellant has established no basis for determining that the trial court abused its discretion,
we affirm.
                     FACTUAL AND PROCEDURAL HISTORY

       This is the second appeal in this dissolution matter. As we set forth in our
previous opinion1, appellant and his former wife Yuliya2 have been involved in this
proceeding since July 6, 2010. Spousal support orders were entered in August, 2010,
which appellant sought to modify by an Order to Show Cause filed on January 26, 2011.
The hearing on the Order was held on July 6, 2011; the trial court denied the
modification, and ordered the payments of arrears and attorney’s fees, secured by a lien
on appellant’s property. On the appeal of that order, this court affirmed.
       Yuliya filed a request for order on March 28, 2013, after remand from this court,
seeking to establish the current arrears, increase the lien, and set a payment date.
Appellant filed no opposition. On the date set for the hearing, appellant did not appear,
but a man claiming to be his uncle, but not an attorney, appeared seeking to represent
appellant. The court denied the request, and granted the order.3
       Appellant sought reconsideration on May 28, 2013, asserting that he was disabled
and could not appear for himself, could not afford an attorney, and had been granted an
accommodation in September 2011, allowing his uncle to speak for him in court.4


1      Gorin v. Gorin (Nov. 7, 2012, B234766) [nonpub. opn.].

2       Because the parties share the same last name, and not out of disrespect, we will
refer to each of them by his or her first name.

3      The order was finally entered on June 7, 2013.

4      The ex parte Order on Request for Accommodations, filed on July 27, 2011, set as
a condition of the accommodation that appellant provide the court with documentation
concerning his employment status and disability no later than October 15, 2011. The
record contains no indication that appellant complied at any time prior to the May 28,
2013 hearing.

                                              2
Appellant also filed a motion for peremptory challenge on June 7, 2013. Yuliya opposed
all of the motions. The court denied the peremptory challenge, the request to allow the
uncle to represent appellant, and the motion for reconsideration. The court found the
motion frivolous and ordered sanctions payable to Yuliya. Appellant appealed the
May 15, 2013 order.

                                       DISCUSSION
       Appellant now asserts that the court erred in making the challenged order, but
provides no legal authority for his claim of error.5 He also requests reversal of the order
previously affirmed by this court.
       In our previous opinion, we made clear that appellant had the obligation to provide
authority for his position:
       “Other than a single general citation to the Family Code, Alex fails to cite any
authority setting forth the legal principles governing the court’s discretion in this case on
the basis of which he contends the court abused that discretion….” “When an issue is
unsupported by pertinent or cognizable legal argument it may be deemed abandoned and
discussion by the reviewing court is unnecessary. [Citations.]” (Landry v. Berryessa
Union School Dist. (1995) 39 Cal. App. 4th 691, 699-700.) “[P]arties are required to
include argument and citation to authority in their briefs, and the absence of these
necessary elements allows this court to treat appellant's issue as waived.” (Interinsurance
Exchange v. Collins (1994) 30 Cal. App. 4th 1445, 1448.)
       On the last appeal, we nonetheless exercised our discretion to reach the merits.
We decline to do so now. In a case, such as this one, where the standard of review is
abuse of discretion, it is the burden of appellant to establish abuse in the face of a
presumption that the trial court properly exercised that discretion. (Mesler v. Bragg
Management Co. (1990) 219 Cal. App. 3d 983, 991; see also Forrest v. Department of
Corporations (2007) 150 Cal. App. 4th 183, 194 [orders are presumed correct on appeal,


5       Although appellant includes a table of authorities, referencing the Family Code, it
refers to page 9; his brief concludes on page 6.

                                              3
and it is plaintiff's burden to overcome the presumption], disapproved on other grounds
Shalant v. Girardi (2011) 51 Cal. 4th 1164.) Appellant has made no effort to do so.

                                    DISPOSITION
      The order is affirmed. Respondent is to recover her costs on appeal




                                                ZELON, J.




We concur:




      PERLUSS, P. J.




      SEGAL, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            4